        Case 1:20-cv-01254-SKO Document 3 Filed 09/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN FIGUEROA,                                         Case No. 1:20-cv-01254-SKO (PC)

12                         Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
13             v.                                             TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE
14    K. CLARK, et al.,
                                                              45-DAY DEADLINE
15                         Defendants.
16

17            Plaintiff has not paid the filing fee for this action or submitted an application to proceed in

18   forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date of service

19   of this order, Plaintiff SHALL submit the attached application to proceed in forma pauperis,

20   completed and signed, or, in the alternative, pay the $400 filing fee. No requests for extension

21   will be granted without a showing of good cause. Failure to comply with this order will result

22   in dismissal of this action.

23
     IT IS SO ORDERED.
24

25   Dated:     September 4, 2020                                    /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
